Case: 4:18-cr-00565-CDP Doc. #: 1034 Filed: 08/10/21 Page: 1 of 3 PageID #: 5342




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
           Plaintiff,                      )
                                           )
      v.                                   )         Case No. 4:18 CR 565 CDP-2
                                           )
ANDRE LAMAR SMALLWOOD,                     )
                                           )
           Defendant.                      )

                         MEMORANDUM AND ORDER

      Defendant Andre Lamar Smallwood was sentenced on May 21, 2021, to 120

months’ imprisonment following his plea of guilty to one count of conspiracy to

distribute and possess with intent to distribute a substance or mixture containing

fentanyl. He is presently incarcerated at FCI Greenville with a projected release

date of January 23, 2027. He has now filed a motion for compassionate release

under 18 U.S.C. § 3582(c)(1)(A), stating his concerns about being incarcerated

during the COVID pandemic. Consistent with the procedures of this Court and the

Administrative Order entered on April 1, 2020, an attorney from the Federal Public

Defender’s office was appointed to represent defendant. After investigating the

case, that attorney filed a notice that counsel would not be filing further pleadings.

I will deny the motion for compassionate release.

      A court can reduce a final sentence only under the very limited
Case: 4:18-cr-00565-CDP Doc. #: 1034 Filed: 08/10/21 Page: 2 of 3 PageID #: 5343




circumstances listed in 18 U.S.C. § 3582(c). Under § 3582(c)(1)(A),

compassionate release may be granted if the court finds, “after considering the

factors set forth in section 3553(a) to the extent they are applicable,” that

“extraordinary and compelling reasons warrant such a reduction.” 18 U.S.C. §

3582(c)(1)(A)(i).

      Smallwood has not shown any extraordinary and compelling reasons that

would warrant release under 18 U.S.C. § 3582(c)(1)(A). His motion makes no real

arguments for why he should be released early. He states that he has sciatica and is

concerned about COVID-19 given his family history of diabetes and hypertension.

Notably, however, he refused the COVID vaccine when it was recently offered to

him. Defendant cannot use his purported fear of contracting COVID as a reason to

seek release from prison while at the same time refusing the vaccine, which would

have offered him the greatest protection currently available from contracting a

severe form of the virus. He also contends that he needs to help his fiancée with

his children and stepchildren, but there is no indication that the children are

without a caregiver or in any other way require his physical presence.

      Additionally, as detailed in the presentence report, Smallwood was

considered a primary leader of a several-member organization that distributed

fentanyl in the St. Louis region, with such distribution resulting in the ingestion of

fentanyl by a 9-month-old baby, two deaths from fentanyl intoxication, and the

                                          -2-
Case: 4:18-cr-00565-CDP Doc. #: 1034 Filed: 08/10/21 Page: 3 of 3 PageID #: 5344




murder of a perceived rival drug dealer. He has an extensive criminal history,

including multiple drug offenses, at least one firearms offense, and an offense

involving deceit. He has not shown that he is not a danger to the community if

released early or that the factors listed in 18 U.S.C. § 3553(a) favor release.

      Moreover, the 120-month sentence Smallwood is currently serving

represents the mandatory minimum sentence for his offense of conviction and was

jointly recommended by the parties in conjunction with his guilty plea. With

Smallwood’s total offense level and criminal history category, the advisory range

under the guidelines was 262 to 327 months. Accordingly, his actual sentence

already represents a substantial downward departure from the advisory guidelines

sentence.

      Based on the foregoing, a reduction of sentence is not warranted under 18

U.S.C. § 3582(c).

      Accordingly,

      IT IS HEREBY ORDERED that defendant Andre Lamar Smallwood’s

motion for compassionate release [892] is DENIED.




                                        _______________________________
                                        CATHERINE D. PERRY
                                        UNITED STATES DISTRICT JUDGE

Dated this 10th day of August, 2021.
                                         -3-
